Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 18-23 in the reply filed on 09/09/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “biopolymer based catalyst” in the preamble and under step (c), which renders the claimed invention indefinite 
The term “biopolymer based catalyst” in claim 1 is a relative term which renders the claim indefinite.  The term "biopolymer based catalyst" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the addition of the word “based,” which is similar to the term “type,” to an otherwise definite expression (i.e., biopolymer) extends the scope of the expression, rendering it indefinite. See MPEP 2173.05 (b)(III). 
not require drying as an appropriate step. It is also unclear how can a drying step of the metal complex with the nitrogen containing biopolymer can avoid being dried since the following step requires subjecting it to a temperature of 500 °C – 900 °C. 
Claims 2-8 and 18-13 are also rejected for the same reason since said claims depend from claim 1 and do not remedy the aforementioned deficiencies. 
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “metal chelate,” and the claim also recites acetylacetonate chelate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 on which claim 2 depends requires a metal precursor. Claim 2 requires the metal precursor to contain “a transition metal,” which fails to further limit claim 1 since a metal precursor must necessarily contain a transition metal. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. “Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction.”
With regards to claims 1-8, 18, 21 and 22, Xie teaches a synthesis method of CoNC material where cobalt nitrate is mixed with chitosan in DI water, where the Co ions are chelated with the NH2 groups in the chitosan. See sections 2.1 and the Experimental Section. The catalyst is then dried, and annealed for three hours. See Experimental Section. The annealing takes place at various temperatures, two of which are 700 °C and 800 °C. See Figure S5 (a and b) and (c and d). While Xie states that .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. “Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction.”
With regards to claim 23, Xie teaches that the duration of the pyrolysis is 3 hours, which is outside of the claimed range of from 1 to 2 hours. However, it is close enough that one of are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Further, because Xie recognizes that the pyrolysis step is a result-effective variable in that it has an important influence on the catalytic activity of the catalyst (see p1808), the determination of the optimum duration of pyrolysis could have been achieved by routine experimentation. Thus, the claimed invention is rendered obvious over the prior art of record. 
s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. “Chitosan Waste-Derived Co and N Co-doped Carbon Electrocatalyst for Efficient Oxygen Reduction Reaction” in view of Ayaichi et al. (JP 2016/204170 A; a machine translation was relied upon for purposes of citation, a copy of which is attached to this Office Action). 
With regards to claims 19 and 20, the teachings of Xie are as set forth above. Xie is silent with regards to the solvent being ethanol and that the metal precursor being acetylacetonate. It is noted that Xie teaches that the “chelate” is formed as a result of mixing the chitosan with the Co precursor. See, e.g., p1806-07.
Ayaichi teaches a method of making a carbon material containing nitrogen and a metal to be used as an electrode in fuel cells. Ayaichi teaches that the metal can be Cobalt, and the precursor salt can be either a nitrate or an acetylacetonate. ¶0022-23. As such, Ayaichi have recognized that cobalt nitrate and cobalt acetylacetonate are functionally equivalent as a precursor for making a carbon material containing nitrogen and a metal. As such, one of ordinary skill in the art would have found it obvious to substitute Xie’s cobalt nitrate with Ayaichi’s cobalt acetylacetonate as it’s been held that the substitution of equivalents requires no express motivation. See MPEP 2144.06 (II).
Similarly, Ayaichi teaches that the solvent within which the nitrogen containing component and metal precursor are mixed can be either water or ethanol, see ¶ 0030, thus establishing that water and ethanol are functionally equivalent as solvents for this type of synthesis. Accordingly, it would have been obvious to substitute Xie’s water solvent with Ayaichi’s ethanol as it’s been held that the substitution of equivalents requires no express motivation See MPEP 2144.06 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736